   8:20-cv-00185-RGK-PRSE Doc # 5 Filed: 05/18/20 Page 1 of 1 - Page ID # 11



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,

                    Plaintiff,                               8:20CV185

      vs.
                                                MEMORANDUM AND ORDER
UNITED STATES POSTAL SERVICE,

                    Defendant.


       Plaintiff Ruth Richter, a non-prisoner, filed a Motion for Leave to Proceed in
Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court fin ds
that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for t h e cou rt t o con duct an in itial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct t his in itial review in it s n ormal
course of business.

      Dated this 18th day of May, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
